DETAILED ACTION
Status of Claims:  
Claims 1-18 and 22 are pending.
Claims 7, 9, 11, 14-15 and 17-18 are amended.
Claim 21 is canceled.
Claim 22 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nassima Naas on Feb. 4, 2021.

The application has been amended as follows: 
Regarding claim 8, replace “flow-through” in line 1 with –A flow-through--; replace “0.5-1.5 V” in line 9 with –0.5-1.5 V such that a microbial electrolysis cell is formed--.
Regarding claim 14, replace the phrase “the biofilm further comprises” with –the biofilms further comprise--.
2 at the electrode that is cathodic; and/or” in line 3 with –anode, production of H2 at the electrode that is cathodic, and/or--.
Regarding claim 22, replace “the least one sludge” in line 2 with –the at least one sludge--.

REASONS FOR ALLOWANCE
Claims 1-18 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Ibeid.  The prior art teaches a method for wastewater treatment comprising:- providing a reactor having at least two porous microbial supports that are conductive in parallel or series such that a wastewater must pass through the at least two porous microbial supports to exit; supplying the wastewater at an inlet of the reactor; supplying oxygen into the reactor to permit a consortium of microbes to define a biofilm on the at least two porous microbial supports, the biofilm comprising anaerobic electroactive and methanogenic microbes covered, and protected from oxygen, by a layer of aerobic methanotrophs and heterotrophs; and supplying power with at least one power supply to the at least two porous microbial supports to define an anodic and a cathodic microbial support, and wherein supplying oxygen into the reactor includes supplying oxygen to both the anodic and the cathodic microbial supports. 
The prior art further teaches a flow-through wastewater treatment reactor comprising: a reactor having an inlet for wastewater, an outlet for treated water, and intermediate the inlet and outlet, at least two porous microbial supports that are conductive through which the wastewater must pass to go from the inlet to the outlet; an air injector for introducing oxygen into the reactor to 
lbeid does not explicitly teach that for claim 1, the power is supplied at up to 10 A at 0.5-1.5 V to form a microbial electrolysis cell, wherein the methanotrophs catabolize methane produced by the methanogenic microbes and the oxygen supplied, to provide heat within the biofilm for the growth of the biofilm and decomposition of organics within the wastewater.  Additionally, lbeid does not explicitly teach that for claim 8, the at least one power supply is adapted to supply power of up to 10 A at 0.5-1.5 V such that a microbial electrolysis cell is formed, whereby biofilms formed on the at least two porous microbial supports comprise: a population of anaerobic microbes for digesting organics in the wastewater, including methanogenic microbes, and an aerobic methanotrophic and heterotrophic population that catabolizes methane from the methanogenic microbes and organic matter, respectively, and oxygen from the injector and an anodophilic microorganism layer intimate with the at least one anode, underlying the methanogenic microbes.
lbeid further teaches that voltage and current are result effective variables (adjusting electrokinetics so as to control activity of different types of bacteria, interpreted to refers to all possibilities and combinations of parameters that can create an adequate ORP profile, including current density, voltage gradient and electrical potential difference) (see col. 4, lines 44-50; col. 5, lines 18-21, 47-50 and 56-60; col. 6, lines 14-20).
However, the invention of Ibeid relies on water electrolysis reactions for wastewater treatment, whereas the claimed low voltages are below the effective water electrolysis voltage limit. It would not have been obvious to one of ordinary skill in the art before the effective filing date to vary the voltage and current of the Ibeid invention during routine experimentation to be the low voltages as claimed, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        February 3, 2021